Case: 16-50057      Document: 00513714159         Page: 1    Date Filed: 10/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-50057                                 FILED
                                  Summary Calendar                        October 12, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                 Clerk


                                                 Plaintiff-Appellee

v.

JAIME REYES-FIERRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-521-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Jaime Reyes-Fierro has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Reyes-Fierro has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50057      Document: 00513714159   Page: 2   Date Filed: 10/12/2016


                                 No. 16-50057

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2